NO. 12-05-00183-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§

IN RE: MASSEY LEE MOORE,                      §     ORIGINAL PROCEEDING

§ 





MEMORANDUM OPINION
            Relator Massey Lee Moore, proceeding pro se and informa pauperis, seeks a writ of
mandamus against Pam Pugh, in her capacity as District Clerk of Houston County, Texas.
Specifically, he requests that Pugh be compelled to file his original petition in an action styled
“Massey Lee Moore v. Burger King QLFW, Inc.,” place the cause on her docket, and issue citation
against the defendant.  
            A court of appeals has the authority to issue writs of mandamus against a judge of a district
or county court in the court of appeals district and all writs necessary to enforce its jurisdiction.  Tex.
Gov’t Code Ann. § 22.221(b) (Vernon 2004-05).  In order for a district clerk to fall within our
jurisdictional reach, it must be established that the issuance of the writ of mandamus is necessary to
enforce our jurisdiction.  See id. § 22.221(a), (b); In re Coronado, 980 S.W.2d 691, 692-93 (Tex.
App.–San Antonio 1998, orig. proceeding).  Relator has not demonstrated that the exercise of our
mandamus authority against the respondent is appropriate to enforce our jurisdiction.  Consequently,
we deny the writ of mandamus.
                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice
Opinion delivered June 15, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.


(PUBLISH)